Opinion by
Judge Crumlish, Jr.,
The procedural question raised by this appeal has been before this Court on innumerable occasions. We have held that the trial court must make an evidentiary record and resolve the issue of a de facto taking raised by preliminary objections, and not submit the issue to viewers. Petition of Ramsey, 20 Pa. Commonwealth Ct. 207, 342 A. 2d 124 (1975) ; Nixon Hotel, Inc. v. Redevelopment Authority of Butler, 11 Pa. Commonwealth Ct. 519, 315 A. 2d 366 (1974) ; Jacobs v. Nether Providence Township, 6 Pa. Commonwealth Ct. 594, 297 A. 2d 550 (1972).
Since we have neither the benefit of a trial court evidentiary record nor an opinion, we must remand this matter to the Court of Common Pleas of Philadelphia County for reconsideration consistent with this opinion.
Reversed and remanded.